
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 967
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Ms. Clarke (for
			 herself, Mr. Gonzalez,
			 Mr. Gutierrez,
			 Ms. Moore of Wisconsin,
			 Mrs. Maloney,
			 Mr. Hinojosa,
			 Mr. Serrano,
			 Mr. Clay, Mr. Davis of Illinois,
			 Mr. Bishop of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Mr. Towns,
			 Mr. Grijalva,
			 Ms. Bordallo,
			 Mr. Watt, Mr. Meek of Florida, and
			 Mr. Meeks of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Recognizing the 15th anniversary of the
		  establishment of the Community Development Financial Institutions Fund and
		  reaffirming the importance of its mission of economic and community
		  development.
	
	
		Whereas, on September 23, 1994, the United States
			 Government created the Community Development Financial Institutions Fund
			 (hereinafter referred to as the Fund), an agency of the Federal
			 Government located within the United States Department of the Treasury;
		Whereas the United States Government declared the Fund’s
			 purpose to be the promotion of economic and community development;
		Whereas the United States Government directed that this
			 purpose be pursued through investment in and assistance to community
			 development financial institutions, including enhancing the liquidity of
			 community development financial institutions;
		Whereas the United States Congress determined that the
			 Fund had to be created in order to address the economic and social challenges
			 resulting from low economic growth, escalating levels of poverty, and limited
			 employment opportunities in some rural, urban, and Native American communities;
			 and
		Whereas the Fund has demonstrated for 15 years its ability
			 to consistently play a role in the important work of expanding economic
			 opportunity and promoting positive economic and social outcomes for all United
			 States citizens: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 15th anniversary of the
			 historic establishment of the Community Development Financial Institutions
			 Fund;
			(2)acknowledges that the purpose of the
			 Community Development Financial Institutions Fund is to promote economic
			 revitalization in underserved rural, urban, and Native American
			 communities;
			(3)reaffirms the
			 importance of agency investments in and assistance to financial institutions
			 which conduct economic and community development; and
			(4)asserts the relevance of the Community
			 Development Financial Institutions Fund as an indispensable agency engaged in
			 the business of promoting both job creation and retention, as well as economic
			 growth.
			
